WALKER, Circuit Judge.
There are differences between this case and the ease of Western Union Telegraph Co. v. Louisville & Nashville Railroad Co., 230 Fed. 199, — C. C. A. -, Circuit Court of Appeals, Fifth Circuit, present term; but the similarities between the two cases are such as to make the opinion rendered in the last-mentioned case a sufficient disclosure of the grounds relied on to support the conclusion reached in this case that it was not reversible error to dismiss the plaintiff’s (appellant’s) bill of complaint as it was amended.
The decree to that effect is affirmed.
BATTS, Circuit Judge, not participating in the decision.